Citation Nr: 9935161	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  94-03 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 0 
percent for residuals of an injury to the left middle finger.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from July 1978 to 
December 1992.

The instant appeal arose from a July 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Nashville, Tennessee, which granted a claim for a left 
middle finger injury and assigned a 0 percent disability 
rating.  In March 1996, the Board of Veterans' Appeals 
(Board) denied the veteran's claim.  The veteran filed a 
timely appeal to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court").

In April 1997, the General Counsel for the VA and the 
veteran's representative filed a joint motion to vacate the 
Board's decision on the issue of entitlement to an increased 
evaluation for residuals of an injury to the left middle 
finger and to remand this matter for development and 
readjudication.  The Court granted the joint motion that same 
month, vacating and remanding the case to the Board.  
Pursuant to the Court's order, the Board remanded this case 
for further development in March 1998.  


FINDING OF FACT

Residuals of an injury to left middle finger are manifested 
by crepitation, no limitation of motion, no limitation of 
function, and full use of the hand.


CONCLUSION OF LAW

An evaluation greater than 0 percent for residuals of an 
injury to the left middle finger is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7,  
4.71a, Diagnostic Codes 5220, 5226, 5154 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim is well grounded.  VA has a duty to assist the 
appellant to develop facts in support of a well-grounded 
claim.  38 U.S.C.A. § 5107(a) (West 1991) and Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  All available  medical 
records have been obtained from the National Personnel 
Records Center (NPRC).  VA examinations performed pursuant to 
the appellant's claim for benefits included both medical 
examinations and radiology reports, and this case was 
remanded for further development.  He has not asserted that 
there are any missing, relevant records.  For these reasons, 
the Board deems VA's duty to assist the appellant, 
38 U.S.C.A. § 5107(a) (West 1991), to be discharged.

In evaluating the appellant's request for an increased 
rating, the Board considers the medical evidence of record.  
The medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
In so doing, it is the Board's responsibility to weigh the 
evidence before it.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 1991).

The Board will first briefly review the appellant's relevant 
medical history.  38 C.F.R. §§ 4.1, 4.41 (1999); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Service medical records 
reveal that the appellant injured his finger when he fell and 
cut his finger on the edge of a glass window.  It was treated 
with Bacterin.  Three days later he complained of increasing 
swelling and tenderness.  On examination, there was full 
range of motion, extreme tenderness, and no heat.  The 
assessment was infection of the cut.  Pus was drained from 
the abscess, and he was prescribed Velorex and instructed to 
soak his finger twice daily.  A week later, the medical 
record indicated a healing laceration on the palmar side of 
the middle finger with some swelling and no pain on passive 
flexion.  He was prescribed Keflex.

In June 1992, the veteran complained several times of limited 
range of motion.  On examination, his left third finger was 
described as somewhat stiff and slightly edematous in the 
proximal interphalangeal (PIP) joint area.  There was 
decreased range of motion to 110 degrees active flexion.  The 
assessment was flexor tenosynovitis, and he was prescribed an 
antiinflammatory.  The veteran was evaluated by physical 
therapy which assessed decreased strength and decreased 
active range of motion.

A June 1992 orthopedic evaluation noted decreased range of 
motion with thickening of the tendon sheath and thought the 
problem should resolve with continued physical therapy.  A 
June 1992 radiology report was within normal limits.  The 
veteran's August 1992 separation examination noted limited 
range of motion as to flexion of the third digit of the left 
hand, with the PIP joint limited by 15 to 30 degrees.

During a June 1993 VA examination of the left hand, the 
veteran complained of limitation of motion and pain in the 
left long finger over the distal interphalangeal (DIP) joint.  
On physical examination, no tenderness or palpable thickening 
along the fiberosseous canal was noted.  There was no heat, 
redness, or swelling in the area, and there was intact 
sensation and circulation.  The veteran had 10 degrees of 
flexion contracture at the DIP joint, but from there he could 
flex normally.  At the PIP joint, full extension was possible 
actively and passively.  He could only flex the finger to 90 
degrees.  The flexor digitorum and profundus were both 
functioning normally as far as power of pull.  When the 
veteran tried to massively flex there was limited flexion at 
the PIP joint level, but he was able to flex the finger to 
within one inch of the palm.  A June 1993 radiology report of 
the left hand was negative.  The diagnosis was infection 
leading to secondary scarring and limited motion of the PIP 
joint and left middle finger.

An October 1993 VA examination of the left middle finger 
noted the veteran's primary concern was limited motion, "not 
pain, not loss of strength, not loss of sensation."  The 
examiner noted that the veteran had full extension of the 
finger at the various joints.  However, the report revealed 
that the appellant could flex the left long finger at the DIP 
joint only 80 degrees, 15 degrees less than the right long 
finger, and that at the PIP joint he could flex only 45 
degrees, 40 degrees less than the right long finger at the 
PIP joint.  He also noted that the combined flexion got the 
finger to within 1/2 centimeter of the mid-palm.  The 
diagnosis was "soft tissue injury, left long finger, with 
residual, minimal loss of flexion [PIP] joint and [DIP] joint 
left long finger."  The examiner concluded that neither 
physical therapy or surgery could improve the finger.

Pursuant to the Board's March 1998 remand, additional 
development was performed.  By letter dated March 28, 1998, 
the veteran was requested to provide information regarding 
treatment for his left middle finger.  The veteran completed 
two authorization and consent forms to release information to 
VA but indicated that the only source of treatment was his 
military records, which had already been associated with the 
claims folder.

In April 1999 the veteran underwent another VA examination of 
the left hand, thumb, and fingers.  The examiner noted that 
the veteran had been seen in the orthopedic clinic but that 
no treatment was recommended for his left middle finger 
complaints.  The veteran's chief complaint was pain with 
overuse.  The veteran indicated that he felt crepitation, but 
there was no sensation of numbness or tingling.  

As regards his occupation, the veteran reported that he 
currently worked as an artist and that he had no limitations 
performing that work due to his left middle finger.  The 
veteran also reported that he owned a farm in Thailand which 
he was able to farm himself.  The veteran stated that he had 
previously worked as a mechanic but that he had changed jobs 
to his current work as an artist and farmer due to his left 
middle finger problems which caused decreased grip strength 
and caused him to occasionally drop things.

Physical examination revealed:

5/5 motor function of the intrinsics, 
abduction/adduction, finger extension, 
and flexion.  . . . .  He has normal two-
point discrimination with two-point 
discrimination being less than 5 mm on 
all radial and ulnar digits.  He had 
normal brisk capillary refill, normal 
Allen's test.  Patient's range of motion 
of his fingers are as follows:  There are 
no deficits noted.  . . . .  His long 
finger MP [metacarpal phalangeal] joint 
is 96 degrees, his PIP joint is 100 
degrees and DIP joint 35 degrees.  . . . 
.  Extension in all of these joints, his 
MP joint extension is 0 degrees for 
index, long [middle], ring, and small 
finger.  Extension of his PIP joint is 
positive 1 degree of his index, his long 
is 5 degrees positive, his ring finger is 
positive 1 degree extension.  His small 
finger is 0 degrees extension.  DIP 
joints are all 0 degrees extension.  The 
patient's grip, as measured bilaterally, 
was consistent three grip measurements, 
left was 120, 121, and 124.  His right 
grip strength is 124, 127, and 129.  The 
patient is right hand dominant.  He also 
has on physical exam some crepitation of 
his PIP joint of the long finger.  There 
are no foreign bodies noted, no signs of 
infection.  His X-rays are normal.  They 
reveal no obvious fracture or foreign 
body.

The examiner concluded:

My medical opinion is that there is no 
limitation of any type nor function nor 
any question in my mind that he has full 
use of his hand.  There is some 
crepitance in the tendon sheath that can 
cause occasional inflammation.  This is 
something that should be just followed, 
and anti-inflammatories taken.

The rating schedule does not contain a specific code for the 
residuals of an injury to the left middle finger.  Therefore, 
it is permissible to rate the veteran's disability under a 
closely related injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (1999).  The 
veteran's disability is rated by analogy to ankylosis of the 
middle finger.

In classifying the severity of limitation of motion of a 
single digit, with only one joint limited in its motion; the 
determination will be made on the basis of whether motion is 
possible to within 2 inches of the median transverse fold of 
the palm; when so possible, the rating will be for favorable 
ankylosis, otherwise unfavorable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5220 et seq. (1999).  Limitation of motion of 
less than 1 inch in either direction is not considered 
disabling.  Id.  As the minimum schedular evaluation requires 
residuals, and the schedule does not provide for a 
noncompensable evaluation, a noncompensable evaluation is 
assigned when the required residuals are not shown.  
38 C.F.R. § 4.31 (1999).

The maximum rating provided by the rating schedule for 
impairment of a middle finger, assigned when there is 
unfavorable ankylosis of the finger, is 10 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5226 (1999).  The only 
schedular basis for a higher rating for disability of the 
middle finger is if there was amputation of the finger with 
metacarpal resection which calls for a 20 percent disability 
rating.

The clinical evidence shows that the veteran's finger is not 
ankylosed, nor has it been amputated.  The most recent VA 
examination in April 1999 specifically found no limitation of 
motion of the left middle finger.  Likewise, despite the 
complaints of the veteran that he had limited motion during 
the June and October 1993 examinations, disabling limitation 
of motion was not found during those examinations.  The June 
1993 examination report noted that the veteran's long finger 
was able to flex to within one inch of his palm.  Likewise, 
the October 1993 VA examination did not find limitation of 
motion of the finger that is considered disabling in the 
applicable Diagnostic Code as flexion of the middle finger 
was within 1/2 centimeter of the mid-palm.  The clinical 
evidence, therefore, supports a finding that limitation of 
motion in the left middle finger is not disabling.

The examiner noted crepitance on the examination, but 
otherwise, the veteran's left middle finger was within normal 
limits.  Despite the noted crepitance, the examiner found no 
limitation of function of the hand.  Thus, the Board does not 
find that the crepitance warrants a compensable evaluation.

The Board has considered the application of 38 C.F.R. §§ 4.40 
(consider "functional loss" "due to pain"), 4.45 (consider 
"[p]ain on movement, swelling, deformity, or atrophy on 
disuse" in addition to "[i]nstability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing", incoordination, and excess 
fatigability), and 4.59 (minimum compensable evaluation 
warranted for painful motion with joint pathology) in this 
case.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, an increased rating is not warranted on the basis of 
these regulations.  

The 1999 VA examiner noted that the veteran complained of 
pain with overuse.  However, no objective evidence of pain 
was noted during that examination, and the examiner concluded 
that there was "no limitation of any type nor function nor 
any question in [the examiner's] mind that [the veteran] 
ha[d] full use of his hand."  During the October 1993 
examination, the veteran did not complain of pain, only 
limitation of motion.

During the June 1993 examination the veteran complained of 
pain over the DIP joint.  In a January 1994 written statement 
the appellant reported that he used his left hand to hold his 
client's body part still while he tattooed it and that he had 
to rest the hand every 30 minutes due to pain.  He also 
stated that he had no grip left in his hand after an 8 hour 
day.  While it is clear that the veteran has complained of 
pain in the finger, there is no objective evidence of painful 
motion or other functional loss due to pain.  As noted above, 
the most recent VA examiner found no limitation of function.  
For these reasons, the Board does not believe that a 
compensable rating is warranted due to pain.

The most recent examination report in 1999 revealed that the 
only residual of the veteran's left middle finger injury was 
the possibility of occasional inflammation of the tendon.  
However, the recent medical evidence of record does not 
reveal findings consistent with inflammation of the tendon.  
Despite a request that he do so, the appellant has not 
presented any recent medical evidence which indicates that 
his left middle finger tendon becomes inflamed.

The Board does not find that further development for an 
additional medical examination is required in order to 
attempt to evaluate the finger at a time when the veteran's 
tendon may be inflamed because the veteran acknowledged 
during his 1999 examination that his finger disorder does not 
affect his current work as an artist and farmer.  Since the 
appellant essentially stated that his finger disorder did not 
affect his current employment, the scheduling of another 
medical examination at a time of possible inflammation is not 
required.  See Voerth v. West, No. 95-904, slip op. at 8 
(U.S. Vet. App. Oct. 15, 1999).  

Further, there is no indication that any worsening of the 
appellant's left finger disorder would last more than a day 
or two.  In addition, the examiner stated that the 
inflammation could be adequately treated with anti-
inflammatory medication.  Any flare-up lasting such a short 
time period that is easily remediable impacts less on 
functional impairment.  See Voerth v. West, No. 95-904, slip 
op. at 8 (U.S. Vet. App. Oct. 15, 1999).  Finally, the Board 
notes that the applicable Diagnostic Codes do not allow for a 
compensable rating where the disorder lasts only a short 
period.  Id.

The Board notes that in the past, the veteran has asserted 
that his finger affected his work as a tattoo artist.  
However, as noted above, his most recent statements indicate 
that he currently works as an artist without limitation due 
to his finger.  The Board also recognizes the veteran's 
assertion that an increased rating is warranted because he is 
no longer able to work as a mechanic due to his finger 
problems.  In light of the findings of the 1999 VA examiner 
that the veteran had full use of the left hand with no 
limitation of function, and in light of the lack of any 
objective evidence which tends to support the veteran's 
assertions that his employability was affected by his left 
middle finger disorder, the Board does not find that an 
increased evaluation is warranted based on his assertions 
that he can no longer work as a mechanic.

The Court has found that the statutory purpose of VA 
disability compensation laws is "to compensate veterans 
based upon degree of impairment of earning capacity . . . 
resulting from [a service-connected] injury or disease."  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The veteran has 
not shown that his earning capacity has been impaired by his 
left finger disorder.  Although he contends that he is no 
longer able to work as a mechanic, there is no objective 
evidence of record which demonstrates that his current 
occupations as an artist and farmer have resulted in a 
reduction in earning capacity from his former occupation as a 
mechanic due to his finger complaints.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Fenderson, 12 
Vet. App. at 126; Francisco, 7 Vet. App. at 58.  

The Board notes that it has recharacterized the issue on 
appeal in order to comply with the Fenderson Court.  The 
Court held, in pertinent part, that the RO had never properly 
provided the appellant with a statement of the case 
concerning an issue, as the document addressing that issue 
"mistakenly treated the right-testicle claim as one for an 
'[i]ncreased evaluation for service[-]connected ... residuals 
of surgery to right testicle' ... rather than as a disagreement 
with the original rating award, which is what it was."  
Fenderson, 12 Vet. App. at 132 (emphasis in the original).  
The Court then indicated that "this distinction is not 
without importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a statement of the 
case.  Id.

As in Fenderson, the RO in this case has also misidentified 
the issue on appeal as a claim for an increased disability 
rating for the veteran's service-connected residuals of an 
injury to the left middle finger, rather than as a 
disagreement with the original rating award for this 
condition.  However, the RO's November 1993 statement of the 
case provided the veteran with the appropriate, applicable 
law and regulations and an adequate discussion of the basis 
for the RO's assignment of an initial disability evaluation 
for this condition.  In addition, the veteran's pleadings 
herein clearly indicate that he is aware that his appeal 
involves the RO's assignment of an initial disability 
evaluation.  Consequently, the Board sees no prejudice to the 
veteran in recharacterizing the issue on appeal to properly 
reflect the veteran's disagreement with the initial 
disability evaluation assigned to his service-connected 
residuals of an injury to the left middle finger.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

The veteran was dissatisfied with his initial rating for 
residuals of an injury to the left middle finger.  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged ratings."  Fenderson, 12 Vet. 
App. at 126.  In this case, the RO granted service connection 
and originally assigned a 0 percent evaluation for his left 
middle finger disorder as of the day following his separation 
from active service, December 9, 1992, as the veteran's 
original claim for compensation was received within a year of 
separation from service.  See 38 C.F.R. § 3.400(b)(2)(i) 
(1999).  The Board has reviewed all the evidence dating from 
the time of the original claim and has determined that at no 
time from that time to the present has the evidence supported 
a rating in excess of 0 percent for the veteran's service-
connected left finger disorder.  Id.; Fenderson v. West, 12 
Vet. App. 119 (1999).  During this period the objective 
evidence of record has never shown compensable limitation of 
motion of the finger or manifestations of pain or other 
symptomatology which would warrant a compensable disability 
evaluation in this case.

Accordingly, the preponderance of the evidence is against the 
claim for an increased rating for residuals of an injury to 
the left middle finger.


ORDER

An increased (compensable) rating for residuals of an injury 
to the left middle finger is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

